    Case 3:17-cv-00728-D Document 111-3  Filed 07/23/19
                                      Thursday, July 18, 2019 Page   1 ofPM
                                                              at 3:17:13  3 Central
                                                                             PageID   9862 Time
                                                                                    Daylight

Subject: FW: I am an absent class member of Buchanan v Sirius




On 6/21/19, 3:43 PM, "Patrick Maupin" <pmaupin@gmail.com> wrote:

  Dear Mr. Rota:

  Allow me to introduce myself. I am an absent class member in Buchanan
  v. Sirius. I nego[ated for awhile with Mr. Tyler Theis of Sirius,
  but that was going nowhere. Mr. Theis could ﬁll you in on my
  complaint and our nego[a[on, I am sure. I would cc him on this
  email, but he wants no more to do with me, and I can respect that.

  Mr. Ellzey and I have already corresponded and talked. Hello, again,
  Mr. Ellzey.

  I have two purposes with this email:

  1) I would appreciate it if both of you agree to ini[al service by
  email, in the event that I am compelled to intervene in this case.
  (The local rules require me to use ecf aaer my ﬁrst appearance in
  the case, but as a pro se li[gant, I must use paper ﬁling for the
  ﬁrst mo[on.)

  2) I want to give both of you a bit of my background, and what I have
  done so far in the case, so you can assess my inten[ons,
  capabili[es, and resolve, just in case you would like to try again to
  come to a mutually acceptable resolu[on.

  2a) I have located an aIorney who has ﬁled a parallel complaint
  against Sirius. He may be a useful tool in my toolbox; I have not
  assessed that yet. I have only had email contact with him (as shown
  below), and am planning on talking with him late Monday.

  2b) I am certainly interested in punishing Sirius for past bad
  behavior, but am also interested in winning the war. As Mr. Ellzey
  and Mr. Theis know, I ﬁled a request with the FTC for them to ﬁx
  their page that implies that Sirius's ac[ons were OK. I have now
  supplemented that with an FCC ﬁling:

  hIps://ecfsapi.fcc.gov/ﬁle/10621078768945/maupin_request_for_clariﬁca[on_2019_06_21.pdf

  I believe that Sirius's ac[ons are the canary in the coalmine, and
  that the FCC and/or Congress will eventually ﬁx things. Sirius would
  probably be beIer oﬀ at this point promising to honor the Na[onal
  DNC Registry. Their entrea[es with the FCC about call-blocking got
  them nowhere; I believe they will eventually similarly fail on this
  issue. I also would not be surprised if the FCC fails to give them a


                                                                                            Page 1 of 3
  Case 3:17-cv-00728-D Document 111-3 Filed 07/23/19                     Page 2 of 3 PageID 9863
pass for past bad behavior.

2c) My research has uncovered, not only that Sirius has spent over
$2.5 billion on subscriber acquisi[ons over ﬁscal years 2014-2018,
but also that, according to a 2016 news ar[cle, Sirius was (at that
[me) spending approximately $1 billion/year with automakers (revenue
splits in conjunc[on with acquisi[on costs). This knowledge both
proves the proposed $25 million seIlement wholly inadequate, and
indicates that some thought should be given to joining the automakers
as defendants in the suit.

2d) Although I am not a lawyer, I am capable of reading and
understanding FRCP, FRE and the local rules. I know the diﬀerence
between a brief, a mo[on, and a pleading, and the diﬀerence between
facts, conclusions, and legal argument. I quintuple-check everything,
and I believe myself to be much less likely than the average pro se
li[gant to be tripped up by silly procedural errors.

2e) I believe I can write in a way that the court will both understand
and appreciate.

2f) I have far too much [me on my hands, and am keenly interested in
spending some of it making the world a beIer place (e.g. in this
instance, by stopping telemarke[ng to DNC registrants).

As evidence of 2d, 2e, and 2f, I oﬀer an appellate brief. It does
not follow FRAP, because it is for a Texas state court, but (unlike
many lawyers) I was able to submit a brief in one try that was not
rejected by the clerk. Aaer reading this, you may disagree about my
own assessment of my commitment, capabili[es, and resolve, but you
won't be able to say you haven't been warned:

hIp://www.search.txcourts.gov/Case.aspx?cn=13-17-00555-CV&coa=coa13

I understand that nobody likes objectors. I presume they like
intervenors even less. I am not personable and am more than prepared
to be disliked.

I also understand that, if class counsel were to write me a check,
there would be repercussions, so any check wriIen to me to forestall
me aIemp[ng to intervene would have to be issued by Sirius.

When calcula[ng an amount that would sa[sfy me, I have to weigh it
against the fun I am having, and the amount of eﬀort I have already
expended. (See "the fallacy of the sunk cost.") Ini[ally, when I
was bothered by the calls, I oﬀered to seIle for $500. Sirius
agreed, but added an onerous NDA. I objected to the NDA, and then
found out that I was a member of this class, so I bumped it up to
$3000 and oﬀered a shorter NDA. Sirius got to $2000, and claimed
they had an EBR with me.

The moral is: they never quite got there. Once I decide on my terms
I am willing to honor them, but they must be met. It's like buying
stuﬀ on ebay. The only way to do that is to pick a price where, if

                                                                                               Page 2 of 3
   Case 3:17-cv-00728-D Document 111-3 Filed 07/23/19                    Page 3 of 3 PageID 9864
you pay that much for it, you're happy, and if someone buys it for a
dollar more, you're s[ll happy.

You have seen that I have complained to the FTC and the FCC, have
started engaging with another lawyer (who already has a client in the
class), and am willing and perhaps able to capably proceed pro se.
You will have to decide for yourselves how much trouble I have already
made for you, and how much addi[onal trouble I might be able to make
for you.

The more I have learned, the more I am pissed oﬀ about both Sirius
and class counsel, the more I want to get my pound of ﬂesh -- the
more fun it is to keep playing, and the higher it will cost to get me
to cut it out.

And I've learned a lot and done a lot this week, and am looking
forward to the weekend.

So let me make today's oﬀer:

1) I will stop all engagements with other lawyers, and will not
respond with anything other than "I have seIled and am happy." to any
requests about this case un[l it is ﬁnally adjudicated.

2) The seIlement agreement needs to be modiﬁed to indicate that
Sirius will not call people on the Na[onal DNC registry who do not
have an EBR that was established outside of the automobile dealer
context.

3) The oﬀer of Sirius service to class members needs to be in
addi[on to, not in lieu of, the cash seIlement -- if the class is
paying for the adver[sing, it should gain the beneﬁt.

4) The seIlement agreement needs to be bumped by 10X to $250 million.

5) I require a check for $100,000, and a signed commitment that 2-4
will happen, and I will agree to 1.

If this doesn't happen, I will do my best to hit my target of $1
billion for the seIlement. And I tend to be an overachiever.

Thank you and best regards,
Pat

P.S. Remember that I will be talking with another lawyer late Monday.
Every day of delay probably makes the price go up.




                                                                                               Page 3 of 3
